Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 15 March 1817
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					My dear daughter
					Quincy March 15th 1817
				
				I received your very kind Letter, in which you take so great interest in my health, that I am bound to say much of myself in return; for I have profited by your admonitions and those of my other Friends.In the first place, I indulge myself in the morning, and seldom rise before the sun I use no more exercise than I think my health requires—altho I frequently hear, o do not go there, do not do that—Still I must look to the ways of my Household, and I cannot Eat the Bread of Idleness—I have past through the Winter, and have got through, thus far the Month of March without being once obliged to call in the aid of a physician, altho for the last fortnight  sufferd much anxiety, and some fatigue—poor Louissa  by the bursting of a Blood vessel in her Stomach, and discharging a great quantity of Blood, has been reduced to a very dangerous State She is still very low, but we hope recovering.My Spirits are enlivened by what I hope you will look forward to, with pleasure, altho I cannot suppose you will be equally gratified. the prospect of seeing you and my Son, & Grandchildren again, makes Life more than ever desirable to me. you will have the pleasure of ing the members of your Family, and residing in Washington— I owe you many thanks for your poetic effusion, it does honour to your Heart, as proof of your affection and to your Head, in so justly delineating the Character you was painting the replie, is both gallant, and affectionate—your Father observed that you were not the first who had fallen in Love with their pictures.I cannot give you any late information respecting your Sister S——n—I do not get a Letter from her. She Seems banishd from the world—I hope she does not feel so, but I wish I could learn her real situation. Caroline to whom I have written for information, says that she knows nothing, that she has written but gets no answer—as I now have a Letter from mr Smith to forward to William I shall write again—I know not how they get on in the settlement of the estate—as none of the Family chuse to give me any information. I do not like to inquire—I hear from some other quarter, that there is like to be contention enough—I have one commission which I wish you to execute for me, it is to purchase for me half a doz muslin Neck handkerchiefs yd square—I cannot get any in Boston—they do not provide for old Ladies, and young ones make no use of such coverings—such as can be had for about a dollar or 5 Shilling Sterlingyou ask my opinion respecting your removal to the City? circumstanced as you now are I could not advise you to, nor would you, I presume think of it, if you return hanYou must have sufferd that inconvenience when obliged, the Winter before this last; to be so frequently in the City, and to return home, at such late hours. Your constitution must have been hardened in Russia or you could not have endurd it—our Country think nothing of all this, no  matter for any increase of Sallery this session. the members had enough to Contend with, respecting their own compensation—I must close this Letter to write to my Boys—I cannot write but very SlowlyLouissa requests to be rememberd to you. Susan thanks you  for your good wishes—she would be most glad to follow your advise, but all things are not expedient—with Sincere affection / I am your Mother
				
					A Adams
				
				
			